Title: To George Washington from Benjamin Lincoln, 8 November 1783
From: Lincoln, Benjamin
To: Washington, George


                  
                     Dear Sir
                     Princeton Novr 8 1783
                  
                  I am this minute honored with the receipt of your Excellencys favor of this date.
                  I will give the necessary orders for the removal of the Invalids to West Point—The assistant Qr Master Mr Hodgden is here, who will wait on you, and I will particularly instruct him in this business.
                  One of the lads I expected would go with me to Boston has been sick and is not here & the other I mentioned a few days since to your Excellency is not arrived from General McDougal I am therefore destitute—I wish if your guard is going on that one of them least able to march might be permitted to come here this evening and go on with me in the morning as far as Newburgh.  I will call tomorrow in the forenoon & bid you farewell.  With the greatest esteem I am yours sincerely
                  
                     B. Lincoln
                  
               